Name: 2008/694/EC: Commission Decision of 18Ã August 2008 concerning the financial contribution by the Community, for the year 2008, towards a study covering the area of animal transport
 Type: Decision
 Subject Matter: agricultural activity;  organisation of transport;  environmental policy;  EU finance;  research and intellectual property;  agricultural policy
 Date Published: 2008-08-30

 30.8.2008 EN Official Journal of the European Union L 232/10 COMMISSION DECISION of 18 August 2008 concerning the financial contribution by the Community, for the year 2008, towards a study covering the area of animal transport (2008/694/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 17 thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Community's financial contribution towards specific veterinary measures. (2) In particular, the Community may avail itself of studies necessary for the development of Community veterinary legislation in the field of animal welfare. (3) Studies, impact assessments and evaluations covering the areas of animal health, animal welfare and food safety will also support the actions identified in the Community Action Plan on the Protection and Welfare of Animals 2006-2010 (2). (4) This Action Plan identified several areas of action in particular the upgrading of existing minimum standards for animal protection and welfare and introducing standardised animal welfare indicators. Concerning animal transport, advice from scientific experts indicates that new appropriate rules on travelling times and loading densities are needed. (5) In order to perform an Impact Assessment, and in particular in order to evaluate the animal welfare and health, public health, economic, social, environmental or administrative impacts that an amendment of Regulation (EC) No 1/2005 of 22 December 2004 on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EC and Regulation (EC) No 1255/97 (3) as regards travelling times and space allowances is likely to provoke, a study is needed. (6) It is therefore appropriate for the Community to fund for the year 2008 a study which is to evaluate the different policy options linked to identified scenarios as regards travelling times and space allowances for the transported animals and to assess their respective animal welfare and health, public health, economic, social, environmental and administrative impacts. The maximum amount to be allocated to this action should be specified. (7) The action will be performed by a service contract in accordance with procurement procedures for negotiated procedures as laid down in Article 91(1)(d) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (4) and Articles 126 and 129(1) of Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5). (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Article 1 A Community financial contribution for the performance of a study on travelling times and space allowances during animal transport up to a maximum of EUR 58 000 is hereby approved. Article 2 The granting of the contribution referred to in Article 1 shall be governed by public procurement rules and shall be carried out through a negotiated procedure according to Article 91(1)(d) of Council Regulation (EC, Euratom) No 1605/2002. The financial contribution provided for in Article 1 shall be financed through the budget line 17 04 02 01 of the budget of the European Communities for 2008. Done at Brussels, 18 August 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Council Decision 2006/965/EC (OJ L 397, 30.12.2006, p. 22). (2) Communication from the Commission to the European Parliament and the Council on a Community Action Plan on the Protection and Welfare of Animals 2006-2010, COM(2006) 13 final. (3) OJ L 3, 5.1.2005, p. 1. (4) OJ L 248, 16.9.2002, p. 1 as last amended by Council Regulation (EC) No 1525/2007 (OJ L 343, 27.12.2007, p. 9). (5) OJ L 357, 31.12.2002, p. 1 as last amended by Commission Regulation (EC, Euratom) No 478/2007 (OJ L 111, 28.4.2007, p. 13).